725 N.W.2d 668 (2007)
MICHIGAN DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellant,
v.
Harold R. WEAVER and Clara Weaver, Husband and Wife, and Clara Weaver Trust, Harold R. Weaver Trust, and Harold R. and Clara Weaver Charitable Remainder Unitrust, under a trust agreement dated December 31, 1998, Defendants-Appellees.
Docket Nos. 131824, 131825. COA Nos. 257798, 257799.
Supreme Court of Michigan.
January 24, 2007.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.